

114 S2601 IS: To direct the Secretary of Veterans Affairs to disclose certain information to State controlled substance monitoring programs.
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2601IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to disclose certain information to State controlled
			 substance monitoring programs.
	
		1.Mandatory disclosure of certain veteran information to State controlled substance monitoring
 programsSection 5701(l) of title 38, United States Code, is amended by striking may and inserting shall.